Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 02/20/2022, in response to the rejection of claims 1-20 from the non-final office action, mailed on 12/08/2021, by amending claims 1-8, 14-16, 18; canceling claims 12, 17, 19; and adding new claims 21-23, is acknowledged and will be addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
(1) Claim 5 is dependent from Claim 3. Therefore, to present the feature of Claim 5, both the “through hole” of claim 1 and “groove” in “wherein the dummy area is provided with one or more first grooves, a depth of the first groove is less than a thickness of the sub-mask, and the first groove is disposed on the evaporation surface or the glass surface” of claim 5 must be shown or the feature(s) canceled from the claim(s).  
(2) The “wherein the fourth groove comprises a fifth groove and a sixth groove, the fifth groove is disposed on the evaporation surface, the sixth groove is disposed on the glass surface, the fifth groove is characterized by a fifth depth, the sixth groove is characterized by a sixth depth, and both the fifth depth and the sixth depth are greater than a half of the thickness of the sub-mask” of the new Claim 21 must be shown or the feature(s) canceled from the claim(s).
(3) Similar to claim 5, new claim 23 has both “through hole” and “groove”, thus the feature must be shown or the feature(s) canceled from the claim(s). Further, similar to claim 21, the new claim 23 has “both the second depth and the third depth are greater than a half of the thickness of the sub-mask”, thus the feature must be shown or the feature(s) canceled from the claim(s).

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “the glass surface being configured to face a glass substrate” of Claim 1 should be “the glass surface configured to face a glass substrate”.
(2) The “wherein the first and the second evaporation holes have the shape same” of Claim 2 should be “wherein the first and second evaporation holes have the shape same”.
(3) The “the second half-etching hole being in communication with the first half-etching hole” of Claim 3 is the same as the “the first half-etching hole and the second half-etching hole… and in communication with each other” of the claim 1, thus it is unnecessarily repeated. It is respectfully requested to remove the unnecessarily repeated term.
(4) The “wherein each set of the sub-masks comprises two or more sub-masks configured as a sub-set, the sub-set of the sub-masks comprises two adjacent sub-masks, the shielding portions of the two adjacent sub-masks of the sub-set of the sub-masks are oppositely disposed” of Claim 15 appears to have unnecessarily repeated terms. The examiner does not find a proper reason why the term “sub-set” is need. The sub-set merely recites two or more sub-masks. Claim clearly recites “two or more sub-masks”, thus it appears the “sub-set” is redundant use. 
It is respectfully requested to amend it to be “wherein each set of the sub-masks comprises two or more sub-masks, two adjacent sub-masks of the two or more sub-masks has the shielding portions oppositely disposed”, for the purpose of concise and clear form.
Appropriate correction is required.

Claim interpretation
(1) In regards to the “a cross-section of the first groove is configured as a rectangular shape having a first side, the first side of the first groove extending along a direction of a long side of the mask body to reduce tension” of Claim 23, 
The “to reduce tension” is a functional result obtained by use of the rectangular shape. 
Therefore, when an apparatus of a prior teaches a rectangular shape, it will be considered the rectangular shape is capable of reducing tension, see also the MPEP citations below.

(2) The “wherein the isolation area comprises a second groove and a third groove, the second and the third groove are configured to reduce a thickness of the isolation area such that a difference in weight between the shielding portion and the evaporation area is reduced” of Claim 23,
The “to reduce a thickness of the isolation area such that a difference in weight between the shielding portion and the evaporation area is reduced” is also a functional result obtained by use of the groove.
Therefore, when an apparatus of a prior teaches a groove, it will be considered the groove is capable of reducing a thickness of the isolation area such that a difference in weight between the shielding portion and the evaporation area is reduced, see also the MPEP citations below.

(3) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) The new limitation “the isolation area being not provided with a through hole penetrating the sub-mask in the thickness direction of the sub-mask” of Claim 1 is a new matter, because of the negative term “not”.
Use of the negative limitation excludes all the case having a through hole, in other words, the applicants’ apparatus should not have a through hole under any circumstance, however, the applicants’ specification never discloses criticality about the “should not have” circumstance.
Any negative limitation or exclusionary proviso must have basis in the original disclosure, but the applicants’ disclosure fails to provide a proper support why it is excluded, thus the claim has a new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-16, 18, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “for later processing” of Claims 1 and 23 is not clear. It is not clear how soon the later means.
The term “later” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The timing to the processing has been rendered indefinite by the term. 
The limitation will be examined inclusive of “for evaporation processing”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-16, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al. (JP 2014-133934, hereafter ‘934) in view of Baek (US 20170179390, hereafter ‘390).
Regarding to Claim 1, ‘934 teaches:
A vapor deposition mask (Fig. 1, English title, the claimed “A mask”);
Fig. 2 shows the surface 20a of the vapor deposition mask 20 is positioned on the side of the crucible 94 holding the vapor deposition material 98, and the surface 20b of the vapor deposition mask 20 faces the glass substrate 92 (see also [0026] of the English translation, the claimed “comprising: a mask body having an evaporation surface and a glass surface, the evaporation surface configured to face an evaporation source, the glass surface being disposed away from the evaporation source, the glass surface being configured to face a glass substrate”);
An effective region 22 is a region on a substrate (glass substrate 92) where an organic light emitting material is deposited to form a pixel, and the peripheral region 23 is not an area through which the deposition material intended to be deposited on the substrate passes (Figs. 3-5, [0027], the claimed “and at least one sub-mask disposed on the mask body, the sub-mask comprising an evaporation area and a shielding portion”);
A plurality of effective areas 22, having a plurality of through holes 25 ([0027], the claimed “the evaporation area being provided with a first evaporation hole penetrating the sub-mask in a thickness direction of the sub-mask”);
The peripheral region 23 is not an area through which the deposition material intended to be deposited on the substrate passes ([0027]), The peripheral region 23 includes a stress relaxation region 50, and a high rigidity region 55 (Fig. 5, [0028]), and the high rigidity region 55 is interposed between the effective region 22 and the stress relaxation region 50 ([0029], note Fig. 5 shows because the region 23 has no through holes, it can be interpreted as isolation area, further the isolation area can be differently named by dividing the isolation area into dummy area and isolation area, because different naming without changing a structure is mere different interpretation, thus it is an intended use, therefore, as an interpretation purpose, the region 23 can be differently named by differently grouping a portion within the region 23, for instance, see the illustrations reproduced from ‘934 blow, the claimed “the shielding portion comprising an isolation area and a dummy area, the isolation area being not provided with a through hole penetrating the sub-mask in the thickness direction of the sub-mask, the dummy area being configured to correspond to at least a portion of a non-display area of a display screen for later processing, the isolation area being located between the dummy area and the evaporation area”);
[Example of different interpretations in the same structure, either upper or lower illustration clearly reads into the applicants’ isolation area having no through hole and dummy area]

    PNG
    media_image1.png
    945
    631
    media_image1.png
    Greyscale


Through holes or recesses may be formed in the peripheral region 23 for various purposes ([0027]), and the stress relaxation region 50 has a stress relaxation recess 51 (preferably a plurality of second stress relaxation recesses) provided on the surface 20a of the vapor deposition mask 20 ([0049], note the through hole would have been disposed in area of the recess region, the claimed “the dummy area being provided with a second evaporation hole penetrating the sub-mask in the thickness direction of the sub-mask”).

‘934 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein the second evaporation hole comprises a first half-etching hole and a second half-etching hole, the first half-etching hole and the second half-etching hole being disposed along the thickness direction of the sub-mask and in communication with each other, and the first half-etching hole is disposed on the glass surface, the second half-etching hole is disposed on the evaporation surface.

‘390 is analogous art in the field of apparatus for mounting a wafer (abstract). ‘390 teaches each of the plurality of second holes 215 may include a third etching portion 215a that may be etched from the first surface 201 by a certain depth. In addition each of the plurality of second holes 215 may include a fourth etching portion 215b that may be etched from the second surface 202 by a certain depth (Fig. 4, [0054]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted through hole having first and second etching holes, as the through hole in the dummy area of the non-display area (NDSA) of ‘934, for the purpose of reducing a shadow area of the sub-mask thereby improving the quality of a deposition pattern, and/or for its suitability with a through hole with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 2,
‘934 teaches through holes or recesses may be formed in the peripheral region 23 for various purposes ([0027], thus, the through hole has a shape), and further as discussed in the claim 1 rejection above, the dummy region has a through hole having first and second etching holes, having the same shape of the through hole of the display are, see “each of the plurality of second holes 215 may have a same shape as each of the plurality of first holes 214” of [0054] of ‘390, the claimed “wherein the first and the second evaporation holes have the shape same”)

Regarding to Claim 3,
As discussed in the claim 1 rejection above, the dummy region has a through hole having first and second etching holes, and Fig. 4 clearly shows each etching hole gradually shrinks from the corresponding surface (the claimed “the first half-etching hole gradually shrinking from one end of the mask body adjacent to the glass surface to the other end of the mask body away from the glass surface, the second half-etching hole gradually shrinking from one end of the mask body adjacent to the evaporation surface to the other end of the mask body away from the evaporation surface, the second half-etching hole being in communication with the first half-etching hole”).

Regarding to Claim 4,
Figs. 2 and 5 of ‘934 show the through hole 25 in the effective area 22 has the recess 30 in a side facing the evaporation source and the recess 35 in another side facing the substrate, and the opening width of the recess 35 is smaller than the opening width of the recess 30.
‘390 clearly teaches each of the plurality of second holes 215 may have a same shape as each of the plurality of first holes 214 ([0054], note ‘390 clearly teaches the through hole 215 in the dummy area can have the same shape of the through hole 214 in the display area). 
Therefore, in the combined apparatus, as discussed in the claim 1 rejection above, the through hole in the dummy area of ‘934 would have a through hole having the larger recess in a side facing the evaporation source and the smaller recess in another side facing the substrate (the claimed “a width of an opening of the first half-etching hole along the glass surface is smaller than a width of an opening of the second half-etching hole along the evaporation surface”).

Regarding to Claims 5-7,
The illustrations shown in the claim 1 rejection above clearly show a groove having a depth less than the thickness of the mask and having a circular cross-section, and the groove is disposed on both surfaces with an interval between the grooves, and further ‘934 teaches through holes or recesses may be formed in the peripheral region 23 for various purposes ([0027], note A or B means A, B, or AB), thus the ‘934 would have both features, the claimed “wherein the dummy area is provided with one or more first grooves, a depth of the first groove is less than a thickness of the sub-mask, and the first groove is disposed on the evaporation surface or the glass surface” of Claim 5,  “wherein the first groove comprises a second groove and a third groove, the second groove being disposed on the evaporation surface, the third groove being disposed on the glass surface; an interval is formed between a bottom wall of the second groove and a bottom wall of the third groove along the thickness direction of the sub-mask” of Claim 6, and “wherein a cross-section of the first groove has a shape of polygonal, circular, or elliptical” of Claim 7).

Regarding to Claims 8-11,
Emphasized again, as discussed on the claim 1 rejection above, in the same structure, different interpretation can be set forth, because the different grouping is a mere an intended use, Therefore, depending on grouping of area portions, a broad interpretation on the same structure can be set forth, such that a half region of the stress relaxation region 50 having one pair of the recess 51, 52 as a dummy area, and then the other half region of the stress relaxation region 50 having the other pair of the recess 51, 52 and the high rigidity region 55, together, as an isolation area, see the lower illustration above, the claimed “wherein the isolation area is provided with at least one fourth groove in the thickness direction of the sub-mask, a depth of the fourth groove is less than the thickness of the sub-mask” of Claim 8, “wherein the fourth groove is disposed on the evaporation surface or the glass surface” of Claim 9, “wherein the fourth groove comprises a fifth groove and a sixth groove, the fifth groove being disposed on the evaporation surface, the sixth groove being disposed on the glass surface, an interval being formed between a bottom wall of the fifth groove and a bottom wall of the sixth groove along the thickness direction of the sub-mask” of Claim 10, and “wherein a depth of the fifth groove is greater than or equal to a depth of the sixth groove” of Claim 11).

Regarding to Claims 13-15,
Figs. 1 and 3 of ‘934 show an arrangement of effective area 22, high rigidity region 55, stress relaxation region 50, high rigidity region 55, and effective area 22 in a longitudinal direction of the evaporation mask 20. Therefore, a first group including the first effective area 22, the high rigidity region 55, and the half of the stress relaxation region 50 can be interpreted as a first sub mask, and a second group including the rest half of the stress relaxation region 50, the second high rigidity region 55, and the second effective area 22 can be interpreted as a second sub mask. Consequently, the two sub masks are axisymmetric with respect to a first center line in the longitudinal direction of the mask and also are axisymmetric with respect to a second center line in a width direction disposed between the two sub masks, and further the axisymmetric arrangement with respect to the second center line in the width direction disposed between the two sub masks indicates each half of the stress relaxation region 50 and each high rigidity regions 55 are disposed in both left and right side of the second center line, respectively, thus they face the second center line. Further, Fig. 3 of ‘934 shows high rigidity region 55 and stress relaxation region 50 are always opposite to the next high rigidity region 55 and stress relaxation region 50 of the adjacent effective area 22 in the longitudinal direction of the evaporation mask 20, because each of two things is intrinsically always away and oppositely (the claimed “wherein the mask body has a first center line and a second center line in a plan, the first center line is perpendicular to the second center line; the mask body is provided with two sets of the sub-masks, each set of the sub-masks comprising at least one of the sub-masks, an interval being formed between adjacent two sub- masks, the two sets of the sub-masks being axisymmetric with respect to the first center line, and the two sets of the sub-masks being axisymmetric with respect to the second center line” of Claim 13, “wherein each set of the sub-masks comprises two or more sub-masks, the shielding portions of the sub-masks located on a same side of the second center line are disposed away from or facing to the second center line” of Claim 14, and “wherein each set of the sub-masks comprises two or more sub-masks configured as a sub-set, the sub-set of the sub-masks comprises two adjacent sub-masks, the shielding portions of the two adjacent sub-masks of the sub-set of the sub-masks are oppositely disposed” of Claim 15).

Regarding to Claim 16,
Figs. 1 and 3 of ‘934 shows arrays of plural effective areas 22, and the effective areas in a first column is axisymmetric with the effective areas in a second column, each effective area has the dummy and isolation area discussed in the claim 1 rejection above (the claimed “wherein: the mask body is provided with a plurality of sub-masks, the plurality of sub-masks are disposed in a row or in an array; the mask body has a first plurality of sub-masks and a second plurality of sub-masks, the first plurality of sub-masks and the second plurality of sub-masks being axisymmetric with respect to an axis along a first direction; each of the sub-masks of the first plurality of sub-masks and the second plurality of sub-masks is provided with the shielding portion configured on a side of the sub-mask”).

Regarding to Claim 18,
Figs. 1 and 3 of ‘934 shows arrays of plural effective areas 22, thus each row or column is a sub-set (the claimed “wherein the mask body is provided with a plurality of sub-masks, the plurality of sub-masks being disposed in a row or in an array; the plurality of sub-masks comprises a first sub-set of sub-masks and a second sub-set of sub-masks, the first sub-set of sub-masks comprises a first sub-mask and a second sub-mask adjacent to the first sub-mask, the second sub-set of sub-masks comprises a third sub-mask and a fourth sub-mask adjacent to the third sub-mask; a first side of the first sub-mask is adjacent to a second side of the second sub-mask”);
As discussed in the claims 13-14 rejection above, grouping is mere different interpretation, therefore, a first group including the first effective area 22, the high rigidity region 55, and the half of the stress relaxation region 50 can be interpreted as a first sub mask, and a second group including the rest half of the stress relaxation region 50, the second high rigidity region 55, and the second effective area 22 can be interpreted as a second sub mask (the claimed “the first sub-mask comprises a first shielding portion configured on the first side of the first sub- mask, and the second sub-mask comprises a second shielding portion configured on the second side of the second sub-mask”).

Regarding to Claim 21,
The teaching of the fourth groove having fifth and sixth grooves was discussed on the claim 10 rejection above, therefore, it is rejected for substantially the same reason. Further, each groove has own depth (the “wherein the fourth groove comprises a fifth groove and a sixth groove, the fifth groove is disposed on the evaporation surface, the sixth groove is disposed on the glass surface, the fifth groove is characterized by a fifth depth, the sixth groove is characterized by a sixth depth”). Therefore, ‘934 teaches all the limitation of Claim 21, except the “are greater than a half of the thickness of the sub-mask”.

 However, ‘934 clearly teaches When the deposition mask 20 is attached to the frame 15, a tension is applied to the deposition mask 20 to hold the deposition mask 20 in a stretched state so that the deposition mask is not deflected, and the deposition mask is fixed to the frame 15 by spot welding, for example. At this time, a tension is applied to the vapor deposition mask 20. In this case, stress due to tension is applied to the stress relaxation region 50, and the peripheral portions of the 1 stress relaxation concave portion 51 and the 2 stress relaxation concave portion 52 are elastically deformed. As a result, the stress is relieved, and deformation such as wrinkles can be effectively suppressed in the effective region 22, and vapor deposition in a desired pattern can be effectively performed ([0079]). Thus, the recesses 51 and 52 are result effective parameter to control stress to prevent wrinkle, in other words, a change of each recess, such as dimension or shape, would have affected the stress control.

Consequently, even if ‘934 is silent about the depth size, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed condition, for the purpose of controlling stress to prevent wrinkle, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding to Claim 22,
The lower illustration shown in the claim 1 rejection above, the grooves in the isolation area has recess 51, 52 which are not overlapped, see also [0053] of ‘934 (the claimed “wherein the fifth groove and the sixth groove are arranged so as not to overlap each other in a plan view along a vertical axis in the thickness direction of the sub-mask”).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘934, in view of ‘390 and Sung et al. (US 20100192856, hereafter ‘856).
Regarding to Claim 20,
‘934 teaches the deposition mask apparatus 10 shown in FIG. 1 and FIG. 2 includes a frame 15 ([0025], the claimed “A mask assembly, comprising a mask frame”);
The mask of Claim 1 was discussed in the claim 1 rejection with ‘390 above, therefore, it is rejected for substantially the same reason (the claimed “and at least one mask of claim 1”);
Fig. 2 shows the mask is supported on the frame (the claimed “at least one of the masks being laminated on, and fixedly connected with the mask frame”).

‘934 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 20: A mask assembly, comprising a mask frame, a support strip, and at least one mask of claim 1, the support strip being fixedly connected to the mask frame, at least one of the masks being laminated on the support strip and fixedly connected with the mask frame.

‘856 is analogous art in the field of apparatus for mounting a wafer (abstract). ‘856 teaches the support bar 300 may be disposed to cross the opening 120 of the mask frame 100 to prevent deformation of the pattern masks 200 (Figs. 1-3, [0029]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a support strip, into the mask of ‘934, for the purpose of preventing deformation of the masks.

Regarding to Claim 23,
‘934 teaches the deposition mask apparatus 10 shown in FIG. 1 and FIG. 2 includes a frame 15 ([0025], the claimed “A mask assembly, comprising: a mask frame”);
‘934 teaches the support strip was discussed in the claim 20 rejection with ‘856 above, therefore, it is rejected for substantially the same reason (the claimed “a support strip fixedly connected to the mask frame; and a mask fixedly connected to the mask frame”);
Fig. 2 of ‘934 shows the surface 20a of the vapor deposition mask 20 is positioned on the side of the crucible 94 holding the vapor deposition material 98, and the surface 20b of the vapor deposition mask 20 faces the glass substrate 92 (see also [0026], the claimed “comprising: a mask body having an evaporation surface and a glass surface, the evaporation surface configured to face an evaporation source for later processing, the glass surface being disposed away from the evaporation source, the glass surface being configured to face a glass substrate”);
‘934 teaches An effective region 22 is a region on a substrate (glass substrate 92) where an organic light emitting material is deposited to form a pixel, and the peripheral region 23 is not an area through which the deposition material intended to be deposited on the substrate passes ([0027], the claimed “and at least one sub-mask disposed on the mask body, the sub-mask comprising an evaporation area and a shielding portion”);
‘934 teaches A plurality of effective areas 22, having a plurality of through holes 25 ([0027], the claimed “the evaporation area being provided with a first evaporation hole penetrating the sub-mask in a thickness direction of the sub-mask”);
‘934 teaches The peripheral region 23 is not an area through which the deposition material intended to be deposited on the substrate passes ([0027]), The peripheral region 23 includes a stress relaxation region 50, and a high rigidity region 55 (Fig. 5, [0028]), and the high rigidity region 55 is interposed between the effective region 22 and the stress relaxation region 50 ([0029], note Fig. 5 shows because the region 23 has no through holes, it can be interpreted as isolation area, further the isolation area can be differently named by dividing the isolation area into dummy area and isolation area, because different naming without changing a structure is mere different interpretation, thus it is an intended use, therefore, as an interpretation purpose, the region 23 can be differently named by differently grouping a portion within the region 23, for instance, see the illustrations reproduced from ‘934 blow, the claimed “the shielding portion comprising an isolation area and a dummy area; wherein the dummy area is configured to correspond to at least a portion of a non-display area of a display screen for later processing, the isolation area is positioned between the dummy area and the evaporation area”);
The teaching of the second evaporation hole penetrating the mask was discussed in the claim 1 rejection with ‘390 above, therefore, it is rejected for substantially the same reason (the claimed “wherein the dummy area is provided with a second evaporation hole penetrating the sub-mask in the thickness direction of the sub-mask”);
‘934 teaches through holes or recesses may be formed in the peripheral region 23 for various purposes ([0027], note A or B means A, B, or AB), thus the ‘934 would have both features, and Fig. 5 shows the recess 51, 52 has a depth less than the thickness of the mask (the claimed “wherein the dummy area further comprises a first groove positioned on the evaporation surface of the dummy area, the first groove is characterized by a first depth, the first depth of the first groove is less than a thickness of the sub-mask”);
‘934 teaches it is preferable that the 1 stress relaxation concave portion 51 extends linearly in the width direction of the vapor deposition mask 20 and is formed long in the longitudinal direction of the vapor deposition mask 20, I. e., a rectangular shape in plan view. As a result, it is possible to increase the area of the stress relaxation region 50 in the width direction of the vapor deposition mask 20 and to reduce the rigidity of the stress relaxation region 50 ([0083], the claimed “a cross-section of the first groove is configured as a rectangular shape having a first side, the first side of the first groove extending along a direction of a long side of the mask body to reduce tension”);
As shown in the illustrations in the claim 1 rejection above, specifically, the lower illustration shows the isolation area has grooves and each grooves has own depth (the claimed “wherein the isolation area comprises a second groove and a third groove, the second and the third groove are configured to reduce a thickness of the isolation area such that a difference in weight between the shielding portion and the evaporation area is reduced; wherein the second groove of the isolation area is positioned on the evaporation surface, the third groove of the isolation area is positioned on the glass surface, the second groove is characterized by a second depth, the third groove is characterized by a third depth”);
 The “greater than a half of the thickness of the sub-mask” was discussed in the claim 21 rejection above, therefore, it is rejected for substantially the same reason as claim 3 rejection above (the claimed “and both the second depth and the third depth are greater than a half of the thickness of the sub-mask”);
‘934 teaches it is preferable that the 1 stress relaxation concave portion 51 extends linearly in the width direction of the vapor deposition mask 20 and is formed long in the longitudinal direction of the vapor deposition mask 20, I. e., a rectangular shape in plan view. As a result, it is possible to increase the area of the stress relaxation region 50 in the width direction of the vapor deposition mask 20 and to reduce the rigidity of the stress relaxation region 50 ([0083], note this is clearly applicable to the isolation defined in the lower illustrations in the claim 1 rejection above (the claimed “wherein a cross-section of the second groove and the third groove are configured as rectangular”).

Response to Arguments
Applicants’ arguments filed on 02/20/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that in ‘390, the second pattern portion 212 in dummy area DA and the third pattern portion 213 in dummy outer area DOA correspond to the isolation area and the dummy area recited in claim 1, respectively, see the last paragraph of page 11.
This argument is found not persuasive.
The examiner never interprets ‘390 in the way that the applicants argued.
As discussed in the illustrations shown in the claim 1 rejection above, defining an area name by differently grouping is a mere matter of the interpretations. Emphasized again, in the same structure, the interpretation for each area can be differently defined.
Therefore, the area DOA and DA of ‘390’s Fig. 4, together, can be interpreted as a dummy area having thought-holes, and a portion of the area having no through hole between the area DA and the area AA can be interpreted as an isolation area.
Further, regardless of the examiner’s interpretation, ‘390 clearly discloses DOA and DA, both are dummy area.
 
The applicants further argue that '390 also fails to disclose at least "the dummy area is provided with a second evaporation hole penetrating the sub-mask in the thickness direction of the sub-mask, wherein the second evaporation hole comprises a first half-etching hole disposed on the glass surface and a second half-etching hole disposed on the evaporation surface, the first half-etching hole and the second half-etching hole are disposed along the thickness direction of the sub-mask and in communication with each other", because in '390, the grooves 216 may be formed by etching the sub-mask 200 from only one of the first surface 201 and the second surface 202, i.e., by a one-step etching process, which is different from the claimed second evaporation hole comprising a first half-etching hole disposed on the glass surface and a second half-etching hole disposed on the evaporation surface, since the claimed second evaporation hole is formed by two half-etching processes from the glass surface and the evaporation surface, respectively, see the 1st-2nd paragraphs of page 12.
This argument is found not persuasive.
First, as discussed in the item 5 above, the hole 215 is also through hole in the dummy area, therefore, the hole 215 having the first and second half etching hole clearly cure defects in ‘934.
Second, even in case of the hole 216, the examiner maintains a half of the hole 216 is a first half etching hole, and the rest is a second half etching hole. Because the one step etching hole 216 is an etching hole, a half of the hole clearly read into the first hale etching hole and the rest also clearly read into the second half etching hole.
Third, the “two step” in the two step etching hole indicates how the etching hole is obtained, in other word, it is a process. In the apparatus claim, the method or process to make a product, does not make the claimed product from a prior art’s product. Therefore, half portions of the hole 216 clearly reads into the applicants first and second half etching holes.

The applicants further argue that in ‘390, the plurality of second holes 215 disposed in the second pattern portion 212 penetrate the sub-mask 200, thus ‘390 fails to disclose at least “the isolation area is not provided with a through hole penetrating the sub-mask”, but see the last bridge paragraphs of pages 12-13.
This argument is found not persuasive.
Again, the examiner maintains the hole 215 of ‘390 is a through hole in the dummy area. The applicants clearly recites the dummy area has through holes, therefore, in ‘390, the area having the through holes 215 and 216 of ‘390 clearly reads into the applicants’ through holes in the dummy area, and further a portion of the area having no through hole between the area DA and the area AA is an isolation area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718